Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
In the attached copies of the IDS, some US Patent documents were crossed out if they were duplicates or cited in another previously filed IDS, some Foreign documents were crossed out if they were cited in another previously filed IDS or if no copy was provided, and Non-Patent documents were crossed out if no copy was provided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the plugged points” which lacks antecedent basis.  The Examiner suggests the following amendments: “
Claim 14 recites “the stretching device” which lacks antecedent basis.  The Examiner suggests making claim 14 dependent upon claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geus et al. (US 2003/0161904) in view of Ashraf et al. (US 2017/0029993) and Trokhan et al. (US 5,514,523).
(Claims 1, 17, 19) Geus et al. (US 2003/0161904) disclose an apparatus for producing a nonwoven from continuous spun filaments (figs. 1-5; [0038]-[0070]), 
wherein at least one spinning device 1 for spinning the filaments is provided, 
wherein the filaments are cooled and stretched [0045]-[0046], 
wherein a deposition device 7 is provided for depositing the stretched filaments to form the nonwoven, wherein the deposition device is implemented in the form of a foraminous belt 7 having a plurality of foraminous belt openings distributed over a foraminous belt surface, wherein the plurality of foraminous belt openings provide air flow through the foraminous belt ([0046]-[0047], perforated or foraminous belt 7 forming a collecting screen wherein air flows through the belt), 
wherein at least one extraction fan 11b is provided underneath the foraminous belt 7 (figs. 1, 3, 5; [0070]),
(Claim 13) wherein at least one cooling device 2, 8 for cooling the filaments and at least one stretching device 4 for stretching the cooled filaments are provided, wherein a unit comprising the cooling device 2, 8 and the stretching device 4 is configured as a closed unit, and wherein apart from the supply of cooling air in the cooling device 2, 8 no further air is supplied into the closed unit [0069],
(Claim 14) wherein at least one diffusor 13, 14 is arranged between the stretching device 4 and the deposition device 7, through which the filaments are guided before depositing on the deposition device 7 (figs. 1, 4),
However, Geus et al. (US 2003/0161904) does not disclose a partially plugged foraminous belt.

(Claims 1, 17, 19) Ashraf et al. (US 2017/0029993) disclose an apparatus for making a nonwoven (fig. 7), wherein a deposition device 60 is provided for depositing filaments to form the nonwoven, wherein the deposition device is implemented in the form of a foraminous belt 60 having a plurality of foraminous belt openings distributed over a foraminous belt surface, wherein the plurality of foraminous belt openings provide air flow through the foraminous belt (figs. 7, 12-13, 16, 18; [0096]-[0097]; forming belt 60 includes woven member (mesh belt) 94 made of woven filaments 96 having openings in the mesh), wherein a portion of the foraminous belt openings are plugged with a sealing compound 92 to create a partially plugged foraminous belt (figs. 12-13, 16, 18), wherein the air permeability of the partially plugged foraminous belt is non-homogeneous (figs. 12 and 18 show the plugs forming various patterns that would make the air permeability of the belt non-homogeneous), and wherein the sealing compound 92 is arranged in and underneath the foraminous belt 94 (fig. 13) and projects from the foraminous belt surface by a maximum of 1.5 mm beyond the foraminous belt surface (fig. 13; [0097]; the sealing compound 92 projects beyond the foraminous belt surface by a distance OB; OB = 0.03 in = 0.762 mm; OB = about 0.06 in = about 1.524 mm),
(Claim 4) wherein the sealing compound comprises plastics or polymers [0096],
(Claim 5) wherein the sealing compound is photosensitive [0096],
(Claim 6) wherein the foraminous belt 94 comprises a woven fabric comprising warp threads 96 and weft threads 96 delimiting the foraminous belt openings (figs. 12-13, 16, 18; [0097]),
(Claim 8) wherein the smallest diameter of a plugged point of the foraminous belt is between 1.5 mm and 10 mm (fig. 12; [0097]; DW = about 0.020 in to about 0.060 in = about 0.508 mm to about 1.524 mm;  instant figs. 3a-3d show that plugged points 22 can be non-circular),
(Claim 12)  wherein the plugged points are distributed in a regular pattern over the foraminous belt (figs. 12, 16, 18 show plugged points forming a regular pattern; instant figs. 3a-3d show that plugged points 22 can be non-circular),
(Claims 16, 20) wherein the sealing compound is arranged in and underneath the foraminous belt and projects from the foraminous belt surface by a maximum of about 1 mm beyond the foraminous belt surface (fig. 13; [0097]; the sealing compound 92 projects beyond the foraminous belt surface by a distance OB; OB = 0.03 in = 0.762 mm).
Ashraf et al. (US 2017/0029993) further disclose that papermaking belts can be used as the mesh belt and that the mesh belt 60 can be made according to Trokhan et al. (US 5,514,523).

(Claim 1, 17, 19) Trokhan et al. (US 5,514,523) disclose a mesh belt 33 defining foraminous belt openings 39, wherein a portion of the foraminous belt openings 39 are plugged with a sealing compound 32 to create a partially plugged foraminous belt 10 (figs. 2-6), wherein air permeability of an unplugged foraminous belt is between 300 cfm to 1100 cfm (col. 16, lines 19-31; about 800 cfm to about 1400 cfm), wherein air permeability of the partially plugged foraminous belt 10 is 150 cfm to 700 cfm (col. 16, lines 19-31; about 300 cfm to about 600 cfm), and wherein a ratio of the air permeability of the unplugged foraminous belt to the air permeability of the partially plugged foraminous belt is 1.2 to 4 (col. 16, lines 19-36; in view of the operable disclosed ranges, the ratio is 800/600 to 1400/300 which is about 1.3 to 4.7),
(Claim 2) wherein the air permeability of the unplugged foraminous belt is between 350 cfm to about 1050 cfm or between 400 cfm to 1000 cfm (col. 16, lines 19-31; about 800 cfm to about 1400 cfm),
(Claim 3) wherein the air permeability of the partially plugged foraminous belt is between 250 cfm to 600 cfm or between 350 cfm to 500 cfm (col. 16, lines 19-31; about 300 cfm to about 600 cfm);
(Claims 9, 17) wherein the ratio of the air permeability of the unplugged foraminous belt to the air permeability of the partially plugged foraminous belt is 1.3 to 3.5 (col. 16, lines 19-36; in view of the operable disclosed ranges, the ratio is 800/600 to 1400/300 which is about 1.3 to 4.7), 
(Claims 10, 19) wherein the ratio of the air permeability of the unplugged foraminous belt to the air permeability of the partially plugged foraminous belt is 1.3 to 3 (col. 16, lines 19-36; in view of the operable disclosed ranges, the ratio is 800/600 to 1400/300 which is about 1.3 to 4.7),
(Claims 11, 18) wherein the ratio of the air permeability of the unplugged foraminous belt to the air permeability of the partially plugged foraminous belt is 1.8 to 2.8 (col. 16, lines 19-36; in view of the operable disclosed ranges, the ratio is 800/600 to 1400/300 which is about 1.3 to 4.7).

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the foraminous belt of Geus et al. (US 2003/0161904) to be a partially plugged foraminous belt, as disclosed by Ashraf et al. (US 2017/0029993), because such a modification is known in the art and would provide an alternative configuration for the belt known to be operable for making nonwoven; and to further modify the partially plugged foraminous belt as disclosed by Trokhan et al. (US 5,514,523) because Ashraf et al. (US 2017/0029993) disclose that a partially plugged foraminous belt can be made according to Trokhan et al. (US 5,514,523).
As to claim 7, Trokhan et al. (US 5,514,523) discloses that the textile of the mesh belt has a warp
thread density and a weft thread density (col. 17, lines 43-54).  It would have been obvious to one
of ordinary skill in the art, at the time the invention was made, to further modify the warp thread density to be 20 to 75 warp threads per 25 mm and the weft thread density to be 10 to 50 weft
threads per 25 mm because such densities would have been found in view of the teachings of Trokhan
et al. (US 5,514,523), as mentioned above, to find operable thread/weave densities to enable the unplugged belt to have an air permeability of about 800 cfm to 1400 cfm.
As to claim 15, Geus et al. (US 2003/0161904) further discloses the apparatus wherein at least one compacting roller 22, 23 is provided for pre-consolidating the nonwoven deposited on the foraminous belt 7, and Ashraf et al. (US 2017/0029993) further discloses that compacting rollers 70 can be heated [0060].

Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geus et al. (US 2003/0161904) in view of Ashraf et al. (US 2017/0029993), Trokhan et al. (US 5,514,523) and Nozaki et al. (US 8,778,137).
This is an alternative rejection of claims 8 and 12 if Applicant disagrees that Ashraf et al. (US 2017/0029993) teaches plugged points.
Geus et al. (US 2003/0161904), Ashraf et al. (US 2017/0029993) and Trokhan et al. (US 5,514,523) are applied as above.
Nozaki et al. (US 8,778,137) teaches a foraminous belt including plugged points 17 distributed in a regular pattern, wherein the smallest diameter of one of the plugged points 17 is 6 mm (fig. 4; col. 3, lines 41-46).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the foraminous belt of Geus et al. (US 2003/0161904) to be a partially plugged foraminous belt, as disclosed by Ashraf et al. (US 2017/0029993), because such a modification is known in the art and would provide an alternative configuration for the belt known to be operable for making nonwoven; to further modify the partially plugged foraminous belt as disclosed by Trokhan et al. (US 5,514,523) because Ashraf et al. (US 2017/0029993) disclose that a partially plugged foraminous belt can be made according to Trokhan et al. (US 5,514,523); and to further modify the partially plugged foraminous belt to have plugged points, as recited by Nozaki et al. (US 8,778,137), because such a modification is known in the art and would provide an alternative configuration for the belt.
Double Patenting
Applicant is advised that should claims 9-11 be found allowable, claims 17, 19 and 18, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ashraf et al. (US 2022/0074094) discloses an apparatus for producing a nonwoven including a partially plugged foraminous belt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744